Case 1:19-cv-01832-JPH-MJD Document 1 Filed 05/06/19 Page 1 of 5 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 KHRISTON LOVE,                                     )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )
                                                    )   CASE NO. 1:19-CV-1832
 DOLGENCORP, LLC d/b/a                              )
 DOLLAR GENERAL,                                    )
                                                    )
                Defendant.                          )
                                                    )
                                                    )

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF INDIANA:

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Dolgencorp, LLC d/b/a Dollar General, by counsel, hereby files this Notice of Removal to remove

the above-entitled civil action from the Superior Court of Marion County, Indiana, to this Court

based upon the following supporting grounds, appearing solely for the purpose of removal, and for

no other purpose, and preserving all other defenses available to it, states as follows:

       1. Copies of all process and pleadings filed and/or received by Defendant and the docket

           sheet for the Marion County Superior Court action, as of May 6, 2019, are attached

           hereto and incorporated herein as Exhibit A.

       2. Dolgencorp, LLC d/b/a Dollar General is a defendant in a Complaint filed in the Marion

           County Superior Court, entitled Khriston Love v. Dolgencorp, LLC d/b/a Dollar

           General, under Case No. 49D11-1903-CT-012556 (a copy of which is attached hereto

           as Exhibit A, pp. 000004-000005).
Case 1:19-cv-01832-JPH-MJD Document 1 Filed 05/06/19 Page 2 of 5 PageID #: 2



     3. Plaintiff, Khriston Love (hereinafter “Plaintiff”), filed her Complaint on March 28,

        2019. In her Complaint, Plaintiff alleges damages arising from an incident on January

        27, 2018, in which she fell while inside a Dollar General store located in Indianapolis,

        Marion County, Indiana.        Plaintiff alleges that she slipped and fell “due to an

        accumulation of liquid on the floor of the premises” and that Defendant was negligent

        (without further specification as to how Defendant was negligent).

     4. A summons and copy of the Complaint were served on Defendant by certified mail on

        April 8, 2019. Thus, this notice of removal is being filed within thirty (30) days after

        Plaintiff’s service of the initial pleading in this matter on Defendant and is therefore

        timely under 28 U.S.C. §1446(b).

     5. Plaintiff’s Complaint provides no information as to Plaintiff’s domicile; however, a

        search of public records gives Defendant a reasonable basis to believe that she resides

        in Indianapolis, Marion County, Indiana. See Exhibit B. Therefore, to the best of

        Defendant’s knowledge, Plaintiff Khriston Love is a citizen of Indiana.

     6. Defendant Dolgencorp, LLC d/b/a Dollar General is a foreign limited liability

        company. The sole member of Dolgencorp, LLC is Dollar General Corporation.

        Dollar General Corporation is incorporated in Tennessee and has its principal place of

        business in Tennessee. Therefore, Dolgencorp, LLC d/b/a Dollar General is a citizen

        of Tennessee.

     7. “A case falls within the federal district court’s ‘original’ diversity ‘jurisdiction’ only if

        diversity of citizenship among parties is complete, i.e., only if there is no plaintiff and

        no defendant who are citizens of the same State.” Wis. Dep’t of Corrections v. Schacht,

        524 U.S. 381, 388 (1998). Because Plaintiff and Defendant are citizens of different



                                                2
Case 1:19-cv-01832-JPH-MJD Document 1 Filed 05/06/19 Page 3 of 5 PageID #: 3



        states, there is complete diversity of citizenship between the parties in accordance with

        28 U.S.C. § 1332(a).

     8. Plaintiff’s Complaint provides no information regarding the value of her claims.

        However, she alleges that she “has been injured and damaged, incurred reasonable

        medical expenses and endured pain, suffering and mental anguish.” On April 25, 2019,

        Plaintiff, via counsel, advised Defendant’s counsel that as a result of the fall alleged in

        her Complaint, Plaintiff sustained a fractured left fibula and torn ligaments, which

        necessitated surgical repair and physical therapy. Therefore, to the best of Defendant’s

        knowledge, the damages in this case will exceed $75,000.

     9. “[T]he proponent of [federal] jurisdiction . . . has the burden of showing by a

        preponderance of the evidence facts that suggest the amount-in-controversy

        requirement is met. That is easier said than done when the plaintiff, the master of the

        complaint . . . provides little information about the value of her claims. In such a case,

        a good-faith estimate of the stakes is acceptable if it is plausible and supported by a

        preponderance of the evidence. Once the defendant in a removal case has established

        the requisite amount in controversy, the plaintiff can defeat [federal] jurisdiction only

        if ‘it appears to a legal certainty that the claim is really for less than the jurisdictional

        amount.’” Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006) (internal

        citations omitted). Thus, based on the information available, the amount in controversy

        exceeds $75,000, exclusive of interests and costs required under 28 U.S.C. § 1332(a).

     10. Accordingly, the requirements for complete diversity and amount in controversy are

        satisfied, and this court has original jurisdiction pursuant to 28 U.S.C. § 1332(a). This

        case is subject to removal in accordance with the provisions of 28 U.S.C. § 1441(b) in



                                               3
Case 1:19-cv-01832-JPH-MJD Document 1 Filed 05/06/19 Page 4 of 5 PageID #: 4



           that it is a civil action between citizens domiciled in different states and the

           preponderance of the evidence shows that the amount in controversy exceeds the sum

           of $75,000.00, exclusive of interests and costs.

       11. Because the state court action was filed in Marion County, Indiana, the District Court

           for the Southern District of Indiana, Indianapolis Division, is the proper venue. See 28

           U.S.C. §§ 1441(a) and 94(b)(1).

       12. On May 6, 2019, a Notice of Filing of this Notice of Removal will be filed with the

           Marion County Superior Court via that court’s electronic filing system, and will be

           served upon all counsel in this action. A copy of that Notice is attached hereto as

           Exhibit C.

       WHEREFORE, the Defendant, Dolgencorp, LLC d/b/a Dollar General, by counsel,

respectfully gives notice that this civil action is removed to this Court from the Marion County

Superior Court.

                                             Respectfully submitted,

                                             /s/ Katherine M. Haire
                                             Lyndsay I. Ignasiak (30690-45)
                                             Katherine M. Haire (31330-49)
                                             REMINGER CO., LPA
                                             College Park Plaza
                                             8909 Purdue Road
                                             Suite 200
                                             Indianapolis, IN 46268
                                             T: 317-663-8570/317-352-5240
                                             F: 317-228-0943
                                             lignasiak@reminger.com
                                             khaire@reminger.com
                                             Attorney for Defendant DOLGENCORP, LLC
                                             d/b/a DOLLAR GENERAL




                                                4
Case 1:19-cv-01832-JPH-MJD Document 1 Filed 05/06/19 Page 5 of 5 PageID #: 5




                                 CERTIFICATE OF SERVICE

       I certify that on this day, May 6, 2019, the foregoing document was filed electronically

using the Court’s CM/ECF system, which sends electronic notification to all registered parties. I

further certify that on the same day of filing, a copy of the foregoing document was sent by first

class U.S. mail, postage pre-paid, to:


John F. Townsend, III
TOWNSEND & TOWNSEND, LLP
Market Square Center
151 North Delaware Street, Suite 770
Indianapolis, Indiana 46204
Counsel for Plaintiff

                                                    /s/ Katherine M. Haire
                                                    Lyndsay I. Ignasiak (#30690-45)
                                                    Katherine M. Haire (#31330-49)
                                                    REMINGER CO., L.P.A.




                                                5
